

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON ITS EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR UNDER ANY STATE SECURITIES LAWS, AND MAY NOT BE TRANSFERRED OR DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR IN A TRANSACTION WHICH, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY, QUALIFIES AS AN EXEMPT TRANSACTION UNDER THE SECURITIES ACT, THE
APPLICABLE STATE SECURITIES LAW AND THE RULES AND REGULATIONS PROMULGATED
THEREUNDER


Warrant No.: ____________
Warrant to Purchase ___________
Issue Date: _____________
Shares of Common Stock





WARRANT TO PURCHASE COMMON STOCK
OF
nFinanSe Inc.


           This is to certify that, for value received,
__________________________ (the “Holder”), is entitled to purchase, subject to
the terms set forth below, from nFinanSe Inc., a Nevada corporation (the
“Company”), during the period commencing on the date first written above and
expiring one (1) year thereafter, unless extended pursuant to Section 1(b) below
(the “Exercise Period”), an aggregate of _________________________
(_____________) fully paid and non-assessable shares of the Company’s common
stock, $0.001 par value per share (the “Common Stock”), at a per share purchase
price of $0.50 (the “Exercise Price”).  The Exercise Price and the number of
such shares are subject to adjustment, from time to time, as provided
below.  The shares of Common Stock deliverable upon such exercise are
hereinafter sometimes referred to as the “Warrant Shares.”  This Warrant is
herein referred to as the “Warrant”.


           Section 1.                      Exercise Period.  In the event that
the expiration of the Exercise Period shall fall on a Saturday, Sunday or United
States federally recognized holiday, the expiration of the Exercise Period shall
be extended to 5:00 P.M. (E.S.T.) on the first business day following such
Saturday, Sunday or recognized holiday (the “Expiration Date”).


           Section 2.                      Exercise of Warrant.


                      a.           Manner of Exercise.  The Warrant may be
exercised by the Holder, in whole or in part, at any time and from time to time
during the Exercise Period, by (i) the surrender of the Warrant to the Company,
with the Notice of Exercise attached hereto as Annex A (the “Notice of
Exercise”) duly completed and executed on behalf of the Holder, at the principal
office of the Company or such other office or agency of the Company as it may
designate by notice in writing to the Holder (the “Principal Office”), and (ii)
the delivery of payment to the Company of the Exercise Price for the number of
Warrant Shares specified in the Notice of Exercise in any manner specified in
Section 2(d) below.


                      b.           Issuance of Warrant Shares.  Such Warrant
Shares shall be deemed to be issued to the Holder as the record holder of such
Warrant Shares as of the close of business on the date on which the Warrant
shall have been surrendered and payment of the Exercise Price shall have been
made for the Warrant Shares as aforesaid.  As promptly as practicable
thereafter, but in any event within five (5) business days, the Company shall
deliver to the Holder a stock certificate(s) for the Warrant Shares specified in
the Notice of Exercise.  If the Warrant shall have been exercised only in part,
the Company shall, at the time of delivery of the stock certificate(s), also
deliver to the Holder, at the Company’s expense, a new warrant evidencing the
right to purchase the remaining number of Warrant Shares, which new warrant
shall in all other respects be identical to the Warrant.


                      c.           Restrictive Legends.  Each stock certificate
representing the Warrant Shares held by the Holder shall be endorsed by the
Company with a legend substantially similar to that legend at the beginning of
the Warrant.
 
                      d.           Payment of Exercise Price.  The Exercise
Price shall be payable in cash or its equivalent, payable by wire transfer of
immediately available funds to a bank account specified by the Company or by
certified or bank cashiers’ check in lawful money of the United States of
America.


e.           Fractional Shares.  The Company shall not issue fractions of
Warrant Shares upon exercise of the Warrant or scrip in lieu thereof.  If any
fraction of a Warrant Share would be issuable upon exercise of the Warrant, the
Company shall in lieu thereof pay to the person entitled thereto an amount in
cash equal to such fraction, calculated to the nearest one-hundredth (1/100) of
a share, multiplied by the Exercise Price.


           Section 3.                      Adjustment to Exercise Price and
Warrant Shares.  The Exercise Price in effect from time to time and the number
of Warrant Shares shall be subject to adjustment in certain cases as set forth
in this Section 3:


                      a.           Stock Split.  If, at any time after the date
hereof, the number of shares of the Company’s capital stock outstanding is
increased by a stock dividend or by a subdivision or split-up of shares, then,
following the record date for the determination of holders of capital stock
entitled to receive such stock dividend, subdivision or split-up, the Exercise
Price shall be appropriately decreased and the aggregate number of Warrant
Shares shall be increased in proportion to such increase in outstanding
shares.  The foregoing provisions shall similarly apply to successive stock
dividends, subdivisions or split-ups.


 
 

--------------------------------------------------------------------------------

 
                      b.           Reverse Stock-Split.  If, at any time after
the date hereof, the number of shares of capital stock outstanding is decreased
by a combination or reverse-split of the outstanding shares, then, following the
record date for such combination or reverse-split, the Exercise Price shall be
appropriately increased and the aggregate number of Warrant Shares shall be
decreased in proportion to such decrease in outstanding shares.  The foregoing
provisions shall similarly apply to successive combinations or reverse-splits.


                      c.           Merger, Sale of Assets, Change of
Control.  In the event that the Company shall (i) consolidate with or merge with
or into another person or entity, (ii) sell, transfer or lease all or
substantially all of its assets, (iii) change its Common Stock into property or
other securities, or (iv) enter into and consummate a transaction constituting a
Change of Control (as defined below) (each, a “Triggering Transaction”), the
Warrant shall terminate and shall thereafter represent the right to receive the
cash, evidences of indebtedness or other property as the Holder would have
received had the Holder been the record owner, at the time of completion of such
Triggering Transaction, of that number of Warrant Shares receivable upon
exercise of the Warrant in full, less the aggregate Exercise Price payable in
connection with the full exercise of the Warrant.  The Company shall notify the
Holder in writing, setting forth the terms of any such Triggering Transaction
(including the proposed closing date for the consummation of such Triggering
Transaction, which shall not be less than fifteen (15) days from the effective
date of such notice) and all documents required to be executed in order to
consummate any such Triggering Transaction, and the Holder shall be required to
execute such documents to the same extent and upon the same terms as required of
other holders of Common Stock.  The Holder shall deliver to the Company at least
seven (7) days prior to the proposed closing date referred to above all
documents previously furnished to the Holder for execution in connection with
such Triggering Transaction.  The limitations contained in Section 5(a) below
will terminate and cease to be in effect at the time of the Triggering
Transaction.  “Change of Control” shall mean (i) the sale of the Company to one
or more independent third parties, in a single transaction or series of related
transactions, (ii) the merger, combination or consolidation of the Company into
or with another corporation or (iii) any other transaction or occurrence,
pursuant to which or as a result of which any independent third party or parties
acquire capital stock or other securities of the Company possessing the voting
power to elect a majority of the Board of Directors of the Company (whether by
merger or consolidation or issuance, sale or transfer of the Company’s capital
stock or otherwise).


                      d.           Notice of Adjustment.  In each case of an
adjustment or readjustment of the Exercise Price and the number of Warrant
Shares pursuant to this Section 3, the Company shall, at its expense, notify the
Holder of such event including information regarding (i) such adjustment or
readjustment, and (ii) the Exercise Price and number of Warrant Shares in effect
following such adjustment or readjustment (including the amount, if any, of
other securities and property that at the time would be received upon the
exercise of the Warrant).


           Section 4.                      Exchange and Replacement.


                      a.           Manner of Exchange and Replacement.  The
Warrant is exchangeable, upon surrender of the Warrant by the Holder to the
Company at the Principal Office, for new warrants of like tenor registered in
the Holder’s name and representing in the aggregate the right to purchase the
same number of Warrant Shares purchasable hereunder, each of such new warrants
to represent the right to purchase such number of Warrant Shares as shall be
designated by the Holder at the time of surrender.


                      b.           Issuance of New Warrant.  Upon receipt by the
Company of (i) evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of the Warrant, and (ii) (A) in the case of loss,
theft or destruction, an indemnity agreement reasonably satisfactory in form and
substance to the Company, or (B) in the case of mutilation, the Warrant, the
Company, at its expense, shall execute and deliver, in lieu of the Warrant, a
new warrant of like tenor and amount to the Holder.


 
 

--------------------------------------------------------------------------------

 
           Section 5.                      Limitations on Exercise.


                      a.           Notwithstanding anything to the contrary
contained in the Warrant, the Warrant shall not be exercisable by the Holder
hereof to the extent (but only to the extent) that, if exercisable by the
Holder, the Holder or any of its affiliates would beneficially own in excess of
9.99% (the “Maximum Percentage”) of the then issued and outstanding shares of
Common Stock.  To the extent the above limitation applies, the determination of
whether the Warrant shall be exercisable (vis-a-vis other convertible,
exercisable or exchangeable securities owned by the Holder) and of which
warrants shall be exercisable (as among all warrants owned by the Holder) shall,
subject to such Maximum Percentage limitation, be determined on the basis of the
first submission to the Company for conversion, exercise or exchange (as the
case may be).  No prior inability to exercise the Warrant pursuant to this
Section 5(a) shall have any effect on the applicability of the provisions of
this Section 5(a) with respect to any subsequent determination of
exercisability.  For the purposes of this Section 5(a), beneficial ownership and
all determinations and calculations (including, without limitation, with respect
to calculations of percentage ownership) shall be determined by the Holder in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder. The provisions of
this Section 5(a) shall be implemented in a manner otherwise than in strict
conformity with the terms this Section 5(a) to correct this Section 5(a) (or any
portion hereof) which may be defective or inconsistent with the intended Maximum
Percentage beneficial ownership limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such Maximum
Percentage limitation.  The limitations contained in this Section 5(a) shall
apply to a successor Holder of the Warrant.  For purposes of the Warrant, in
determining the number of issued and outstanding shares of Common Stock, the
Holder may rely on the number of issued and outstanding shares of Common Stock
as reflected in (i) the Company’s most recent Form 10-K, Form 10-Q, Current
Report on Form 8-K or other public filing with the Securities and Exchange
Commission (as the case may be), (ii) a more recent public announcement by the
Company, or (iii) any other notice by the Company setting forth the number of
shares of Common Stock issued and outstanding.  For any reason at any time, upon
the written or oral request of the Holder, the Company shall within three (3)
business days confirm orally and in writing to the Holder the number of shares
of Common Stock then issued and outstanding, including by virtue of any prior
conversion or exercise of convertible or exercisable securities into Common
Stock, including, without limitation, pursuant to the Warrant.


                      b.           The limitations contained in Section 5(a)
above will terminate and cease to be in effect three (3) business days before
the Expiration Date.


           Section 6.                      Representations and Warranties of the
Company.  The Company represents and warrants to the Holder that all shares of
Common Stock which may be issued upon the exercise of the Warrant will, upon
issuance in accordance with the terms of the Warrant, be validly issued, fully
paid and non-assessable.


           Section 7.                      Covenants of the Company.  The
Company covenants and agrees that it shall take all such action as may be
required to ensure that the Company shall at all times have authorized and
reserved a sufficient number of shars of its Common Stock to provide for the
exercise of the Warrant.


           Section 8.                      No Stockholder Rights.  The Holder
shall not be entitled to vote or receive dividends or be deemed the holder of
the Warrant Shares or any other securities of the Company that may at any time
be issuable upon the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the Holder, as such, any of the
rights of a stockholder of the Company or any right to vote for the election of
directors or upon any other matter submitted to the stockholders of the Company
at any meeting thereof, or to give or withhold consent to any corporate action
(whether upon any recapitalization, issuance or reclassification of capital
stock, change of par value, or change of stock to no par value, consolidation,
merger, conveyance or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise, until the Warrant shall have been
exercised as provided herein.


           Section 9.                       Restrictions on Transfer.  The
Warrant may not be transferred or assigned by the Holder to any person without
the prior written consent of the Company.


           Section 10.                     Notice.  Unless otherwise provided in
the Warrant, all notices, requests, consents and other communications hereunder
shall be in writing, shall be sent by U.S. Mail or a nationally recognized
overnight express courier postage prepaid, and shall be deemed given one day
after being so sent, or if delivered by hand shall be deemed given on the date
of such delivery to such party, or if sent to such party (in the case of a
Holder) at the address provided to the Company by the Holder at the time of
issuance of the Warrant or (in the case of the Company) at 3923 Coconut Palm
Drive, Suite 107, Tampa, Florida 33619, Attention: Chief Financial Officer, or
to such other address as is designated by written notice, similarly given to
each other party hereto.


           Section 11.                      Miscellaneous.


                      a.           Governing Law.  The Warrant shall be
construed in accordance with and governed by the laws of the State of Florida
(without giving effect to any conflicts or choice of law provisions that would
cause the application of the domestic substantive laws of any other
jurisdiction).


                      b.           Prevailing Party’s Costs and Expenses.  The
prevailing party in any mediation, arbitration or legal action to enforce or
interpret the Warrant shall be entitled to recover from the non-prevailing party
all costs and expenses, including reasonable and documented attorneys’ fees,
incurred in such action or proceeding.


 
 

--------------------------------------------------------------------------------

 
                      c.           Failure to Pursue Remedies.  Except where a
time period is specified, no delay on the part of any party in the exercise of
any right, power, privilege or remedy hereunder shall operate as a waiver
thereof, nor shall any exercise or partial exercise of any such right, power,
privilege or remedy preclude any further exercise thereof or the exercise of any
other right, power, privilege or remedy.


                      d.           Amendment and Waiver.  No provision of the
Warrant may be amended, modified or waived except upon the written consent of
the party against whom such amendment, modification or waiver is to be
enforced.  The failure of any party to enforce any of the provisions of the
Warrant shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of the Warrant in accordance with its terms.


                      e.           Assignment; Binding Effect.  The rights and
obligations of the Company set forth herein may not be assigned or delegated by
the Company without the prior written consent of the Holder.  Pursuant to
Section 9 hereof, the rights and obligations of the Holder set forth herein may
not be assigned or delegated by the Holder without the prior written consent of
the Company.  The Warrant shall be binding upon and inure to the benefit of all
of the parties and, to the extent permitted by the Warrant, their successors,
legal representatives and assigns.


                      f.           Severability.  If any term or provision of
the Warrant, or the application thereof to any person or circumstance, shall, to
any extent, be invalid or unenforceable, the remainder of the Warrant, or its
application to other persons or circumstances, shall not be affected thereby,
and each term and provision of the Warrant shall be enforced to the fullest
extent permitted by law.


                      g.           Construction.  Whenever the context requires,
the gender of any word used in the Warrant includes the masculine, feminine or
neuter, and the number of any word includes the singular or plural.  Unless the
context otherwise requires, all references to articles and sections refer to
articles and sections of the Warrant, and all references to annexes are to
annexes attached hereto, each of which is made a part hereof for all purposes.


                      h.           Headings.  The headings and subheadings in
the Warrant are included for convenience and identification only and are in no
way intended to describe, interpret, define or limit the scope, extent or intent
of the Warrant or any provision hereof.


                      i.           Facsimile.  Delivery of an executed signature
page of the Warrant by facsimile transmission shall be as effective as delivery
of a manually executed signature page.




[SIGNATURE ON THE FOLLOWING PAGE]
 
 
 
 
 
 
 
 

 
DB1/62882801.1
 
 

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, the Company has caused the Warrant to be executed
by its duly authorized officer as of the date first written above.


nFinanSe Inc.




By: __________________________
      Name:
      Title:


 
 
 
 
 
 
 
 
 

 
DB1/62882801.1
 
 

--------------------------------------------------------------------------------

 

Annex A
NOTICE OF EXERCISE


To: nFinanSe Inc.


           The undersigned, pursuant to the provisions set forth in the attached
Warrant, hereby elects to purchase (check applicable box):
 
           ________ shares of the Common Stock of the Company covered by such
Warrant.
 
           The undersigned herewith makes payment of the full purchase price for
such shares at the price per share provided for in such Warrant.  Such payment
takes the form of:
 
           ______ in lawful money of the United States.
 
           In exercising the Warrant, the undersigned hereby confirms and
acknowledges that the shares of Common Stock to be issued upon exercise are
being acquired solely for the account of the undersigned and not as a nominee
for any other party, or for investment, and that the undersigned will not offer,
sell or otherwise dispose of any such shares of Common Stock except under
circumstances that will not result in a violation of the registration provisions
of the Securities Act of 1933, as amended, or any applicable state securities
laws.
 
           Please issue a certificate or certificates representing said shares
of Common Stock in the name of the undersigned or in such other name as is
specified below:
 
 
                                                      Name:_____________________________________

 
           Please issue a new warrant for the unexercised portion of the
attached Warrant in the name of the undersigned or in such other name as is
specified below:
 


                                                      Name:_____________________________________




_________________                                              ___________________________________________
(Date)                                                                           Signature
of Holder
 
 
 

 
DB1/62882801.1
 
 

--------------------------------------------------------------------------------

 
